Case 4:19-cv-00622-ALM Document 1 Filed 08/23/19 Page 1 of 5 PageID #: 1



                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

SAM LOUTFY,                               §
                                          §
       Plaintiff,                         §
                                          §
vs                                        §      Case No: 2:18-CV-____________
                                          §      Honorable:
                                          §      United States District Judge
CIGNA INSURANCE,                          §
                                          §
       Defendant.                         §


                      PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Sam Loutfy, by and through undersigned counsel, states the following

for his Original Complaint against Defendant:


                           JURISDICTION AND VENUE

1.     This Complaint contains claims arising under 28 U.S.C. Section 1332. All

non-federal claims raised in this complaint are so related to the federal claim as to

form part of the same case or controversy within the meaning of Article III to the

United States Constitution so that this Court may exercise supplemental jurisdiction

over the non-federal claims herein, pursuant to 28 U.S.C.§ 1332 and 28 U.S.C.§

1367(b). The amount in controversy exceeds $75,000, plus interest, costs and

attorney’s fees.



                                                                                   1
Case 4:19-cv-00622-ALM Document 1 Filed 08/23/19 Page 2 of 5 PageID #: 2



2.     Venue is proper, because a substantial part of the events giving rise to this

action occurred in this judicial district; the matters, acts and or omissions asserted in

this Complaint took place in this judicial district.

3.     Plaintiff is a citizen and resident of the United States of America in the County

of Collin, State of Texas.

4.     Defendant CIGNA is an entity and insurance company authorized to conduct

business in the State of Texas, with its principal place of business in Phoenix,

Arizona. At all times relevant to this action, Defendant conducts continuous and

systematic portions of its business in this judicial district.

                               GENERAL ALLEGATIONS

5.     Plaintiff Sam Loutfy has a policy of insurance with Cigna Insurance Company.

Plaintiff’s obtained insurance through his job at Accenture LLP, where he works as a

senior principal, specializing in financial-planning and problem-solving. At all times

relevant to this action, the insurance policy was in effect; all premiums were paid and

current.

6.     On or about January 3, 2018, Plaintiff timely reported to Cigna that Plaintiff

was suffering from: debilitating noise sensitivity; tongue swelling and slurred speech;

cognitive impairment; anxiety; fatigue; bilateral hyperacusis; and Lyme Disease.

Disinterested treating physicians supported Plaintiff’s claim for coverage.




                                                                                       2
Case 4:19-cv-00622-ALM Document 1 Filed 08/23/19 Page 3 of 5 PageID #: 3



7.      The insurance policy provided, in part, that Plaintiff is eligible for short-term

disability benefits because of an “illness injury or other medical condition” if he is

unable to perform the material duties of Plaintiff’s regular occupation.

8.      Subsequently, on May 10, 2018, Defendant Cigna denied coverage for

Plaintiff’s claim for short-term disability insurance; Defendant Cigna has failed to

provide benefits due under the policy, and has failed to tender any money to Plaintiff

as full or partial payment of the claim.

9.      Plaintiff’s executive position requires extensive speech, cognition, calm, and

exposure to reasonable office noise levels.

                             COUNT I: BREACH OF CONTRACT

10.         Plaintiff incorporates by reference paragraphs 1-9.

11.     At all times relevant to this action, a contract of insurance existed between

Defendant Cigna and Plaintiff. Defendant Cigna issued a policy of insurance to

Plaintiff Defendant Cigna promised to provide Plaintiff with health insurance and

cover claims that arose out of the insurance contract. Defendant Cigna breached its

obligations to Plaintiff.

12.     At all times relevant to this action, Defendant had a duty of good faith—to act

fairly and reasonably investigate Plaintiff’s insurance claim. Defendant has failed in

its respective obligations to Plaintiff, causing Plaintiff incidental and consequential

damages. Defendant’s wrongful conduct includes: failing to provide coverage within



                                                                                       3
Case 4:19-cv-00622-ALM Document 1 Filed 08/23/19 Page 4 of 5 PageID #: 4



the timeframe provided by the TEXAS INSURANCE CODE, after receiving cognizable

proof of a claim under the policy; and pursuing wrongful defenses to Plaintiff’s

claims, in an attempt to avoid, delay, or compromise payment or coverage of

Plaintiff’s claim, when Defendant lacked sufficient evidence to do so.

       Wherefore, Plaintiff requests the court to award damages in whatever amount

Plaintiff is found to be entitled in excess of $75,000, plus interest, costs and

attorney’s fees.

                                  COUNT II: BAD FAITH

13.    Plaintiff incorporates by reference paragraphs 1-12.

14.    At all times relevant to this action and contract of insurance existed between

Defendant Cigna and Plaintiff. Defendant had a duty of good faith—to act fairly and

reasonably investigate Plaintiff’s insurance claim.

15.    The insurance policy provided short-term disability benefits payable to the

policy owner when the insured became ill.

16.    Defendant Cigna promised to provide Plaintiff with health insurance and cover

short-term disability claims that arose out of the insurance contract. Defendant Cigna

breached its obligations to Plaintiff when the insurance company failed to provide the

short-term disability benefits to the policy owner when the coverage was not

debatable, under the circumstances.




                                                                                    4
Case 4:19-cv-00622-ALM Document 1 Filed 08/23/19 Page 5 of 5 PageID #: 5



17.    Defendant has failed in its respective obligations to Plaintiff, causing Plaintiff

incidental and consequential damages. The denial was in bad faith, as it ran

contrary to the medical judgment of a disinterested treating physician.

       Wherefore, Plaintiff requests the court to award damages in whatever amount

Plaintiff is found to be entitled in excess of $75,000, plus interest, costs and

attorney’s fees.

       I declare that the statements above are true to the best of my information,

knowledge, and belief.


 Dated: ____________________________              /s/_______________________________
                                                  SAM LOUTFY
                                    JURY DEMAND

       Plaintiffs demand a trial by jury.

                                            Respectfully submitted,

                                            /s/ Allison Folmar
                                            ________________________
                                            By: Allison Folmar P60236
                                            Attorney for Plaintiff
                                            24901 Northwestern Hwy. Suite 612
                                            Southfield, MI 48075
                                            (313) 926-7220 (Business Cellular)
                                            Email: allisonfolmargiv@aol.com


DATED: ___/___/2018




                                                                                       5
